                              Case 2:20-cr-00037-PSH Document 21 Filed 08/11/21 Page 1 of 4                                  FILED
'~O 2458 (Rev. 09/19)       Judgment in a Criminal Case                                                            EAsr~·i;i~1s7r~fcTTCAOURT
                                                                                                                                        RKANSAS
                            Sheet I




                                                                Eastern District of Arkansas
                                                                             )
               UNITED STATES OF AMERICA                                      )       JUDGMENT IN A CRIMINAL CASE
                                        v.                                   )
                            RUBEN BARRAZA                                    )
                                                                             )       Case Number: 2:20-CR-00037 PSH
                                                                             )       USM Number: 68620-079
                                                                             )
                                                                             )        Lisa Peters
                                                                             )       Defendant's Attorney
 THE DEFENDANT:
  ~ pleaded guilty to count(s)               Count 1 of Information
_ D pleaded nolo contendere to count(s)
    which was accepted by the court.
  D was found guilty on count(s)
    after a plea of not guilty.

 The defend~nt "fs)tdjudicated guilty of these offenses:

 Title & Section        -              Nature of Offense                                                      Offense Ended
 18 U.S:C.§ 1791 (a)(2)                Possession of prohibited object in prison - cell phone,                4/14/2019               1
                                       a Class A misdemeanor



         The defendant is sentenced as provided in pages 2 through          _ _4_ _ of this judgment. The sentence is imposed pursuant to
  the Sentencing Reform Act of 1984.
  D The defendant has been found not guilty on count(s)

  D Count(s)                                                  Dis     Dare dismissed on the motion of the United States.
                 ------------
           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
  or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
  the defenaant must notify the court and United States attorney of material changes in economic circumstances.


                                                                            Date oflmposition of Judgment




                                                                            Signature of Ju




                                                                                              Patricia S. Harris, U.S. Magistrate Judge
                                                                            Name and Title of Judge


                                                                                                             8/11/2021
                                                                            Date
                         Case 2:20-cr-00037-PSH Document 21 Filed 08/11/21 Page 2 of 4
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                  Judgment- Page   -=2-   of   4
 DEFENDANT: RUBEN BARRAZA
 CASE NUMBER: 2:20-CR-00037 PSH

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 THREE (3) MONTHS to run consecutive to the sentence the defendant is currently serving in the Western District of North
 Carolina, case number 3:07CR79-06. No term of supervised release to follow in this case.




      D The court makes the following recommendations to the Bureau of Prisons:




      liZl The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at - - - - - - ~ - - D a.m.                     D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED ST ATES MARSHAL



                                                                         By --------....,....,,=~=---c-==-=---,,....,.,,-,,------
                                                                                             DEPUTY UNITED STATES MARSHAL
                            Case 2:20-cr-00037-PSH Document 21 Filed 08/11/21 Page 3 of 4
, AO 245B, (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page   ---'3=----   of    4
  DEFENDANT: RUBEN BARRAZA
  CASE NUMBER: 2:20-CR-00037 PSH
                                                    CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment                Restitution                                     AVAA Assessment*               JVT A Assessment**
  TOTALS             $    25.00                 $                        $                      $                              $



  D The determination of restitution is deferred until            -----
                                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

  D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

  Name of Payee                                                      Total Loss***              Restitution Ordered           Priority or Percentage




   TOTALS                                $                            0.00           $ _ _ _ _ _ _0_.0_0_
                                             ----------


   D     Restitution amount ordered pursuant to plea agreement $
                                                                              ----------
   D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

   D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          D the interest requirement is waived for the               D fine    D restitution.
          D the interest requirement for the             D    fine     D restitution is modified as follows:

   * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
   ** Justice for Victims of Trafficking A.ct of2015, Pub. L. No. 114-22.
   *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
   or after September 13, 1994, but before April 23, 1996.
                           Case 2:20-cr-00037-PSH Document 21 Filed 08/11/21 Page 4 of 4
AO 24?8 (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 6 - Schedule of Payments

                                                                                                           Judgment-Page   -~4-   of          4
 DEFENDANT: RUBEN BARRAZA
 CASE NUMBER: 2:20-CR-00037 PSH

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     l!Z'.]                        25.00
                Lump sum payment of$ ~ ~ ~ - - - - due immediately, balance due

                D    not later than                                    , or
                D    in accordance with     D C,          D D,      D E,or        O F below; or
 B     D Payment to begin immediately (may be combined with                     • c,     D D, or     D F below); or

 C     D Payment in equal             _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal             _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments_ of $ ____ over a period of
                              (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.;            30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D      Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                   Joint and Several          Corresponding Payee,
        (including defendant number)                             Total Amount                   Amount                    if appropriate




  D     The defendant shall pay the cost of prosecution.

  D     The defendant shall pay the following court cost(s):

  D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (I 0) costs, mcluding cost of
 prosecution and court costs.
